        Case: 1:20-cv-02598 Document #: 7 Filed: 04/30/20 Page 1 of 1 PageID #:29




                                UNITED STATES DISTRICT COURT
                                    Northern District of Illinois
                                    219 South Dearborn Street
                                      Chicago, Illinois 60604

Thomas G. Bruton                                                                    312-435-5670
Clerk


Date: 4/30/2020

John C. Ellis
Ellis Legal P.C.
200 West Madison Street
Suite 1940
Chicago, IL 60606

Re: Gill v. Dick's Sporting Goods, Inc.
USDC Case Number: 20-cv-2598

Dear Counselor:

The documents you recently filed in connection with the above-captioned case have been
received. Additional information is required for the completion of reports that are forwarded by
this office to the Registrar of Patents/Trademarks.

The following additional information is required:

   PATENT OR           DATE OF
  TRADEMARK           PATENT OR               HOLDER OF PATENT OR TRADEMARK
    NUMBER           TRADEMARK




Please provide this information within ten (10) days of today's date.

                                              Sincerely yours,

                                              Thomas G. Bruton, Clerk
                                              By: /s/ Paula Harrison
                                              Deputy Clerk



Rev. 11/18/2016
